DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Tangirala (US 20210250038, hereinafter “Tangir”), teaches:
“An electronic device (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100) comprising: digital circuitry configured to operate via digital signals (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); analog circuitry configured to operate via analog signals  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); and a fractal digital to analog converter (DAC) (split-precharge cap DAC 105) configured to convert a digital signal of the digital signals into an analog signal of the analog signals  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]), wherein the fractal DAC comprises: a unit cell array  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]).” 
 	The closest secondary prior art, Reijnen et al. (US 20060285094, hereinafter Reijnen”), teaches:
	“the fractal DAC comprises: a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
 	However, the cited prior arts, Tarngir and Reijin, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the electronic device comprising a plurality of  decision unit circuits disposed within the unit cell array on the branching data path, wherein each decision unit circuit of the plurality of  decision unit circuits is configured to: receive an incoming signal representative of at least a portion of the digital signal; and direct each decision unit circuit output of a plurality of decision unit circuit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit circuit outputs to generate the analog signal, wherein the analog signal comprises an aggregate of outputs of the one or more unit cells”, in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-11 are allowed as those inherit the allowable subject matter from claim 1.

With respect to the allowed independent claim 12:
The closest primary prior art, Tangirala (US 20210250038, hereinafter “Tangir”), teaches:
“A digital to analog converter (DAC) comprises: a unit cell array comprising a branching data path and a plurality of unit cells  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]).” 
 	The closest secondary prior art, Reijnen et al. (US 20060285094, hereinafter Reijnen”), teaches:
 	“the  DAC comprises: a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) comprising a branching data path and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
 	However, the cited prior arts, Tarngir and Reijin, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the DAC comprising a plurality of  decision unit circuits disposed within the unit cell array on the branching data path, wherein each decision unit circuit of the plurality of  decision unit circuits is configured to: receive an incoming signal representative of at least a portion of the digital signal; and direct each decision unit circuit output of a plurality of decision unit circuit outputs to different branches of the unit cell array, wherein one or more unit cells of the plurality of unit cells are enabled based at least in part on the plurality of decision unit circuit outputs to generate the analog signal, wherein the analog signal comprises an aggregate of outputs of the one or more unit cells”, in combination with all the recited limitations of the claim 12.
 	Dependent claims 13-18 are allowed as those inherit the allowable subject matter from claim 12.

With respect to the allowed independent claim 19:
The closest primary prior art, Tangirala (US 20210250038, hereinafter “Tangir”), teaches:
“A method comprising: receiving, via a fractal digital to analog converter (DAC) (split-precharge cap DAC 105), a digital signal representative of an analog signal  (FIG. 1 illustrates an exemplary L-bit folded flash analog-to-digital converter (ADC) 100 having coarse and fine flash ADCs (101, 103) together with a split-precharge capacitor DAC 105, Paras. [0010]-[0012]); distributing the digital signal via a plurality of branches of a unit cell array of the fractal DAC in a fractal pattern (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022]), wherein the fractal pattern comprises symmetrically repeating fractal blocks  (FIG. 5 illustrates an example of such a split-precharge DAC cell array (i.e., precharge splitting effected across the cell array rather than within individual DAC cells as in FIG. 4) in which unit capacitors (CU) within half of the DAC cells (DAC cell 0, DAC cell 1, . . . DAC cell (n/2)−1, constituting subset 301) are precharged to Vref (relative to a baseline potential) and unit capacitors within the other half of the DAC cells (cell n/2, cell (n/2)+1, . . . , cell n−1, constituting subset 303) are precharged to ground, Paras. [0021]-[0022])”.
 	The closest secondary prior art, Reijnen et al. (US 20060285094, hereinafter Reijnen”), teaches:
“a branching data path of a unit cell array (FIG. 2 illustrates a distributed digital to analog converter, according to one embodiment of the present invention.) and a plurality of unit cells disposed in a fractal pattern, wherein the branching data path branches recursively according to the fractal pattern and wherein the data path of each fractal block comprises a portion of the branching data path  (FIG. 2 shows a 3.times.3 array of cells, although it will be appreciated that the array can be much larger. Each cell 30 within the array has a first input signal 32, which comprises an analog input. This analog input 32 can be either supplied to every cell within the array, or there can be a small number of inputs 32, each serving a column or block of cells 30. In various examples, the analog input 32 can be either a DC voltage supply or it can be a time varying voltage signal, either varying continuously or in discrete steps…the controller CR is split into two parts: a single bit reference analog voltage generator and an array of charge collectors. Each element within the array of individually controllable elements has an associated charge collector, which comprises the local control circuit 31. The charge collector is implemented directly adjacent to, or behind, each element, Para. [0094]-[0100]).”
	However, the cited prior arts, Tarngir and Reijin, whether taken alone or combination, do not teach or suggest the following novel features:
	“wherein each fractal block comprises: a decision unit circuit configured to decode at least a portion of the digital signal; a data path split by the decision unit circuit, wherein the data path of each fractal block comprises a portion of the branching data path; and a plurality of unit cells, wherein each unit cell of the plurality of unit cells are electrically coupled to respective portions of the split data path and are configured to output a unitary power; enabling one or more unit cells of the unit cell array based at least in part on the digital signal decoded by a plurality of  decision unit circuits; and outputting the analog signal, wherein the analog signal comprises an aggregate of each unitary power of the enabled one or more unit cells”, in combination with all the recited limitations of the claim 19.
 	Dependent claims 20-25 are allowed as those inherit the allowable subject matter from claim 19.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641